Name: 85/468/EEC: Commission Decision of 26 September 1985 amending Council Decision 82/734/EEC as regards the list of establishments in Switzerland approved for the purposes of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  Europe;  agri-foodstuffs;  food technology;  trade
 Date Published: 1985-10-11

 Avis juridique important|31985D046885/468/EEC: Commission Decision of 26 September 1985 amending Council Decision 82/734/EEC as regards the list of establishments in Switzerland approved for the purposes of importing fresh meat into the Community Official Journal L 269 , 11/10/1985 P. 0059 - 0061 Finnish special edition: Chapter 3 Volume 19 P. 0186 Spanish special edition: Chapter 03 Volume 38 P. 0041 Swedish special edition: Chapter 3 Volume 19 P. 0186 Portuguese special edition Chapter 03 Volume 38 P. 0041 *****COMMISSION DECISION of 26 September 1985 amending Council Decision 82/734/EEC as regards the list of establishments in Switzerland approved for the purposes of importing fresh meat into the Community (85/468/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals, swine and fresh meat from third countries (1), as last amended by Directive 83/91/EEC (2), and in particular Articles 4 (1) and 18 (1) thereof, Having regard to Council Directive 77/96/EEC of 21 December 1976 on the examination for trichinae (trichinella spiralis) upon importation from third countries of fresh meat derived from domestic swine (3), as last amended by Directive 84/319/EEC (4), and in particular Article 4 thereof, Whereas a list of establishments in Switzerland, approved for the purposes of the importation of fresh meat into the Community, was drawn up initially by Council Decision 82/734/EEC (5), as last amended by Commission Decision 84/490/EEC (6); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals, swine and fresh meat from non-member countries (7) has revealed that the level of hygiene of one establishment has altered since the last inspection; Whereas the list of establishments should, therefore, be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/734/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 September 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 59, 5. 3. 1983, p. 34. (3) OJ No L 26, 31. 1. 1977, p. 67. (4) OJ No L 167, 27. 6. 1984, p. 34. (5) OJ No L 311, 8. 11. 1982, p. 13. (6) OJ No L 273, 16. 10. 1984, p. 29. (7) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS 1.2.3 // // // // Approval No // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 115 // Gustav Spiess // 9442 Berneck // 121 // Gehrig AG // 4710 Klus // 145 // Grieder AG // 4702 Oensingen // 155 // Frischfleisch AG // 6210 Sursee // // // B. Slaughterhouses 1.2.3 // // // // 102 // Staedtischer Schlachthof // 3014 Bern // 103 // Staedtischer Schlachthof // 4025 Basel // 107 // Staedtischer Schlachthof // 9015 St Gallen // // // C. Cutting premises 1.2.3 // // // // 228 // Ernst Sutter AG // 9202 Gossau // 295 // Transcarna AG // 4123 Allschwil // // // II. PIGMEAT (1) A. Slaughterhouses and cutting premises 1.2.3 // // // // 115 // Gustav Spiess // 9442 Berneck // 121 // Gehrig AG // 4710 Klus // 145 // Grieder AG // 4702 Oensingen // 155 // FF Frischfleisch AG // 6210 Sursee // // // B. Slaughterhouses 1.2.3 // // // // 102 // Staedtischer Schlachthof // 3014 Bern // 103 T // Staedtischer Schlachthof // 4025 Basel // 107 // Staedtischer Schlachthof // 9015 St Gallen // // // C. Cutting premises 1.2.3 // // // // 228 // Ernst Sutter AG // 9202 Gossau // // // 1.2.3 // // // // Approval No // Establishment // Address // // // III. COLD STORES (1) (Frozen packaged meat only) 1.2.3 // // // // 279 // Bahnhof-Kuehlhaus AG // 4002 Basel // 282 // TKL AG // 4623 Neuendorf // 283 // Frigo St Johann // 4056 Basel // 284 // STISA // 6593 Cadenazzo // 285 // SociÃ ©tÃ © des gares frigorifiques // 1227 Carouge // 289 // SociÃ ©tÃ © des gares frigorifiques // 1030 Bussigny // 291 TF // Kuehlhaus Neuhof AG // 9202 Gossau // 297 TF // Tiefkuehlhaus AG // 8865 Bilten // 298 // Bahnhof-Kuehlhaus AG // 4313 Moehlin // // // (1) The establishments with the indication 'T' or 'TF' are authorized, within the meaning of Article 4 of Directive 77/96/EEC, to perform: - the examination for detection of trichinae provided for in Article 2 of the aforementioned Directive (T), - the freezing treatment provided for in Article 3 of the same Directive (TF).